each

bea

 

Bai wrarlGeel yrs regarding thie Fasaicy

Case 1:18-cv-03989-RLY-TAB Document 57-1 Filed 05/12/20 Page 1 of 4 PagelD #: 286

* Me te

“= Community Cp EREINITI
Health Network - Le Ae

SU2R3y

NORMAN MARSHALL PECK
pee 3 Rox 7%
KOKOMO IN 46503.0273

stl ttt tt egy) egg

  

Dear Pationt,

aitheare Consumer and patient of Community Health Netwark, we are honored to
serve you ane your tamily with exceptional care _ simply delivered,

 

 
  
 

ommunity Health Network understands that ncing affordable healthcare coverage can be
vi ne. but ou network continues to find ways t iS always pul the patient first. Community
aged Lo announce a new partnerst ip with Perfiniti insurance. in partnering

cersed and certified agcats are now available ta es ist Medicare patients
orehensive anc cost-effective plan to meet the needs of individuals

    

in mn determining the most corn
seeking hgh quality healthes

   
  

Cur recards indicate that you turned 65 on SEPTEMBER 245. This means your earliest Medicare
effective date has passed and you have three months left of your Initial Enrollment Period. Please
cantact us ta avoid gaps in coverage and possible late enrollment penalties.

For more information on what's available for you, visit www. Perfi Hinitiinsurance.com, You con also

call 888-885-8361 on weekdays from 8:00 a.m. to 5:00 p.m. for assistance with enrollment and
eligibility.

 

cé again, thank you for being a valued customer,

fi hig

Sovaffiliated with the US government or tederad Medinars program. feclisions and limitations may apply. A licensed selen naprenentative:

  

 

| SBI A spettinos

01 OF 03
Case 1:18-cv-03989-RLY-TAB Document 57-1 Filed 05/12/20 Page 2 of 4 PagelD #: 287

 

Conmunity CPERFINITI
| H leaith Network

;

   
 

 

 

 

4» B MONTHS HEPORE PURNING 65: - 3 MONTHS BEFORE TURNING 65:
Peveare & RESEARCH Exnor
| Learn about Medicare basics, including "| Set up a one-on-one meeling. Cal
|) plan types and eligibility, by visiting ow. B8&8.885.4361 to gel siared.
www, Perfiriiinsurance com or by calling .
SBR BSS PAA), - Compare the benefits anc casts of the
plans available in your ares.

 

Start receiving our heiptui emails and.
letters. which will provide Imporkarni! Gores,

   

ON O8 AFTER YOUR BIRTHDAY, Don? r DELS

POCO eS cine SDS 7D errad when YO tal ace

Gre feday, Enraling betore your birthday rnanth ensures
you have a Medicare plarton ihe fiasi day ol

lf you're switching from an employer- ihe month you tum 65. Your inifial Enralimert

sponsored neal care pian. cal us of Period HEP! starts 3 months before the month

     
  

SES. 8341 to learn what you moy noad you turn 45 and ends 3 months after.

ern

Initial Enroliment Perlod

 

 

 

en _.. Month }
Months before the month you | you turn | Months after the month you S,

turn 65 cm 85 —_ turn 63. suroncenpainnsny

EXHIBIT A

02 OF 03

rance.com

 
 

 

Case I°18-¢V-US989-RLY-TAD Docullent 57-1

gS! Conmunity (@PEREINITI
Health Network

i
: ul

 

When it comes to Medicare, one size definitely does not fit all. What works for your neighbor may
not be the best fit for you. Perfiniti Insurance is here to help you understand your needs, explain
your choices and make Medicare as simple as possible to understand.

GETTING STARTED

There's a lot to learn once you start exploring Medicare and the many options available, Here are
some tips to help you get started with Medicare coverage.

* Call Perfiniti Insurance at 888.885.8361 to * To learn whether you're eligible for financial
confirm your eligibility. if you’re already help with the costs of Medicare including
collecting Social Security, you'll Extra Help and/or Medicare Savings
automatically be enrolled in Medicare Parts Program, call us at 888.885.8361.

A and B when you turn 65.

MEDICARE CHOICES

After you enroll in Original Medicare (Parts A and B), there are two ways to get additional
coverage since Original Medicare does not cover all medical expenses and does not cover
prescription drugs.

OPTION 1 = OR OPTION 2
Add one or both of the following Choose a Medicare Advantage plan:
to Original Medicare:

      
  

did: ei aaa aera (asain ae
y e HH ee BB ae fate cd sre re

. Nal aes a a

       
    
  

 

   

 

 

 

mn Helps pay some of the PART Combines Part A (hospital
“ab supp = out-of-pocket costs that C Po insurance) and Part B (medical
come with Original Medicare YF insurance) in one plan

a ery sigememens: PART . ea
| Mea ere Peon ee Di Usually includes prescription
iin qd ee ere oe ee Hee. 5 rug coverage

PART Helps pay for prescription drugs May offer additional benefits not

DR provided by Original Medicare

BO7241801
EXHIBIT A

03 OF 03
Case 1:18-cv-03989-RLY-TAB Document 57-1 Filed 05/12/20 Page 4 of 4 PagelD #: 289
